IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-60,515-01


Ex parte Brandy Del Briggs, Applicant




ON MOTION TO SET BOND
FROM HARRIS COUNTY


Per curiam.

ORDER



	Briggs has filed a motion asking this Court to set bond during the pendency of her application
for a writ of habeas corpus.  Article 11.65 provides in relevant part:
On making proposed findings of fact and conclusions of law jointly stipulated to by
the applicant and the state, or on approving proposed findings of fact and conclusions
of law made by an attorney or magistrate appointed by the court to perform that duty
and jointly stipulated to by the applicant and the state, the convicting court may order
the release of the applicant on bond, subject to conditions imposed by the convicting
court, until the applicant is denied relief, remanded to custody, or ordered released. (1)

Because the convicting court is the proper forum for the relief she seeks, any motion seeking that
relief must be filed there.  Applicant's motion is denied.

Date delivered:
Publish   
1.   TEX. CODE CRIM. PROC., Art. 11.65(b)(emphasis added).